DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a link mechanism (first appearing in claim 1), a first intermediate member, and a second intermediate member (claim 7), a biasing member (claim 8), a lap amount adjustment mechanism (claim 9), a third intermediate member, a first guide portion, a slide member, a second guide portion, and a biasing member (claim 10), and a shift member (claim 17).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujioka US 8,792,812 (“Fujioka”).  Regarding claim 1, Fujioka disclosed a belt driving device comprising: 
a pair of belt rollers to drive an endless belt, the pair of belt rollers comprising a first roller (23) and a second roller (22), wherein the first roller and the second roller 
a steering roller (26B) located between the first roller and the second roller, to rotate in a following manner with the movement of the endless belt, the steering roller comprising an end portion in a longitudinal direction that is moveable to tilt the steering roller (see Figures 4 and 5); 
a wheel (27) located at an end portion of the first roller (Figure 5), the wheel protruding in a radial direction of the first roller, to contact an edge (of 21B) of the endless belt in a width direction (see at least Figure 6A), the wheel being moveable in the first direction with a movement of the endless belt in the first direction (Figure 6C); and 
a link mechanism (including 31) to tilt the steering roller by moving the end portion of the steering roller when the wheel moves outwardly in the first direction (Figure 7).  
Regarding claim 2, Fujioka disclosed the steering roller is located closer to the first roller than to the second roller (Figure 4).  
 Regarding claim 3, Fujioka disclosed the end portion of the first roller corresponds to a first end portion, wherein the first roller comprises a second end portion opposite the first end portion, wherein the wheel corresponds to a first wheel and the link mechanism corresponds to a first link mechanism, and wherein the belt driving device comprises a second wheel and a second link mechanism at the second end portion of the first roller (column 8, lines 37-39).

Regarding claim 5, Fujioka disclosed the link mechanism is provided at the end portion of the first roller, adjacent the wheel (Figure 5).  
Regarding claim 6, a direction intersecting the first direction and the second direction is set as a third direction, and wherein the link mechanism tilts the steering roller by moving the end portion of the steering roller to move away from the endless belt in the third direction (see Figure 7).  
Regarding claim 7, Fujioka disclosed the link mechanism includes: 
a first intermediate member (28A) located at the end portion of the first roller, wherein the wheel is between the first intermediate member and the endless belt in the first direction, and wherein the first intermediate member is moveable outwardly in the first direction with a movement of the wheel, and a second intermediate member (31) that is swingable about an axis line extending in the first direction and presses the end portion of the steering roller to move away from the endless belt in the third direction while swinging with the outward movement of the first intermediate member in the first direction (Figure 7).
Regarding claim 8, Fujioka disclosed a biasing member (26D) to urge a bearing member rotatably supporting the steering roller in a direction of pressing the endless belt in the third direction.  

	Regarding claim 11, a direction intersecting the first direction and the second direction is set as a third direction, and wherein in a state in which the wheel is not pressed by the endless belt, a contact position between the steering roller and the endless belt may be deviated in a direction of pressing the endless belt by a maximum strain amount or more of the belt driving device from a position of the endless belt when the steering roller does not project in the third direction (see MPEP 2114).  
 	Regarding claim 12, a contact length between the steering roller and the endless belt in a circumferential direction of the steering roller may be 1/4 or more of a circumference of the steering roller (see MPEP 2114).  
 	Regarding claim 13, Fujioka disclosed the endless belt is a transfer belt for transferring a toner image (see Figure 1), wherein the transfer belt comprises a resin and/or elastic body, and wherein an end portion of the transfer belt in the width direction is located outside an image forming area in the first direction and is formed to be harder or thicker than the image forming area (see at least Figures 3 and 6A).  
 	Regarding claim 14, Fujioka disclosed the end portion of the endless belt in the width direction is subjected to a high hardness coating treatment (the guide rib 21B satisfies this limitation).

 	Regarding claim 16, Fujioka disclosed an imaging system comprising: a pair of belt rollers to drive an endless belt along a belt path, the pair of belt rollers comprising a first roller (23) and a second roller (22); a steering roller (26B) located between the first roller and the second roller, the steering roller being tiltable to engage the endless belt; a wheel (27) located at an end of the first roller in abutment with an edge of the endless belt, the wheel to move along a rotation axis of the first roller, in an outward direction, when the endless belt shifts toward the wheel; and a link mechanism (including 31) to transfer a movement of the wheel in the outward direction, to a tilting of the steering roller, in order to urge the endless belt to shift away from the wheel toward the belt path (Figure 7).
 	Regarding claim 17, Fujioka disclosed the link mechanism comprises: a shift member (28A) adjacent the wheel, to be urged by the wheel in the outward direction, wherein the shift member has an inclined surface; and a pivoting arm (31) having a first end and a second end opposite the first end, wherein the first end is coupled with the inclined surface of the shift member, the first end to be urged away from the rotation axis of the first roller, by following the inclined surface of the shift member, when the shift member is moved in the outward direction, and the second end being coupled with an end of the steering roller, the second end to pivotally move when the first end is urged, in order to tilt the steering roller (Figures 6C and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujioka in view of Eagleson et al. US 9,145,262 (“Eagleson”).   Fujioka disclosed the link mechanism comprising one pivotal arm (31) coupled or interacting with the side of the wheel, but not a second pivotal arm in the manner as claimed.  Eagleson teaches a first pivotal arm (45) coupled to a side of an adjuster, wherein a movement of the wheel in the outward direction urges the first pivotal arm to pivot; and a second pivotal arm (50) coupled to the first pivotal arm, to pivot responsive to a pivoting of the first pivotal arm, wherein the second pivotal arm comprises a guide (Figure 4) to engage an end of a steering roller, in order to urge the steering roller to tilt when the second pivotal arm is tilted (Figure 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Eagleson within Fujioka to use the two arm arrangement to better control the steering roller.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658